WALTER M. ELSWICK, Judge.
It appears from the record in this case which was submitted to the court by the state road commission with its recommendation that the claim be paid and the approval of the attorney general, that on April 3, 1942, a state road commission truck with trailer was tra veling west on Pike street in the city of Clarksburg, West Virginia in heavy traffic when the trailer struck an automobile owned by claimant, Margaret B. Powell. The left rear fender of claimant’s car was dented and rubber protector torn from fender. The truck also struck the rear left door of claimant’s car.
It was necessary for the claimant to have the following repairs made by reason of this collision: Straightening and repair of left door $4.00; straightening and repair of fender $12.00 and material and repairs $3.28, making a total cost of $19.28.
From the record submitted by the commission with the approval of the attorney general, we are of the opinion that the claim should be paid and therefore, will enter an order recommending an award of nineteen dollars and twenty-eight cents ($19.28) payable to claimant, Margaret B. Powell.